[Cite as State v. Wooden, 2016-Ohio-7465.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

STATE OF OHIO                                        C.A. No.       28108

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
JOHN L. WOODEN                                       COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellant                                    CASE No.   CR 2001-07-1646

                                DECISION AND JOURNAL ENTRY

Dated: October 26, 2016



        SCHAFER, Judge.

        {¶1}    Appellant-Defendant, John Wooden, appeals the judgment of the Summit County

Court of Common Pleas denying his motion to vacate sentence. We affirm.

                                                I.

        {¶2}    This case arises from two incidents which occurred in 2001. The substantive facts

of the incident included the kidnapping and rape of a thirteen-year-old girl and are set forth in

this Court’s prior decision of State v. Wooden, 9th Dist. Summit No. 21138, 2003-Ohio-1917

(Wooden I).

        {¶3}    Much of the procedural history of this case was set for by this Court in an appeal

subsequent to Wooden I, but prior to the instant appeal. See State v. Wooden, 9th Dist. Summit

No. 25607, 2011-Ohio-4942 (Wooden II). In Wooden II, we stated:

        Wooden was initially indicted by the Summit County Grand Jury on July 6, 2001.
        The State subsequently supplemented the indictment on two separate occasions.
        Wooden was indicted on two counts of rape, in violation of R.C. 2907.02(A)(2);
        two counts of kidnapping, in violation of R.C. 2905.01(A)(4); two counts of gross
                                                2


        sexual imposition, in violation of R.C. 2907.05(A)(1); one count of attempted
        rape, in violation of R.C. 2923.02 and R.C. 2907.02(A)(2); and one count of
        burglary, in violation of R.C. 2911.12(A)(1). Wooden pleaded not guilty to the
        charges and the matter proceeded to a jury trial. Wooden was found guilty of
        each count in the indictment with the exception of the burglary charge. The trial
        court then sentenced Wooden to a total of twenty-nine years of incarceration. The
        trial court issued its sentencing entry on May 14, 2002. After a subsequent
        hearing, the trial court found Wooden to be a sexual predator.

        On June 11, 2002, Wooden filed a notice of appeal. On appeal, Wooden raised
        seven assignments of error. This Court affirmed his convictions on April 16,
        2003. Wooden filed a notice of appeal to the Supreme Court of Ohio. On
        December 24, 2003, the Supreme Court denied Wooden's motion for leave to file
        a delayed appeal. State v. Wooden, 100 Ohio St.3d 1543, 2003–Ohio–6879.

        On April 20, 2006, Wooden filed a pro se motion for resentencing on the basis
        that his sentence was unlawful in light of the Supreme Court of Ohio's decision in
        State v. Foster, 109 Ohio St.3d 1, 2006–Ohio–856. The State responded by
        arguing that Wooden's motion did not satisfy the requirements for a petition for
        post-conviction relief. The trial court denied the motion on May 4, 2006.

        On June 18, 2010, Wooden filed a pro se motion to impose a lawful sentence on
        the basis that his original sentence did not contain proper notification of post-
        release control. On June 28, 2010, the trial court issued an order directing the
        Summit County Sherriff to return Wooden to the courthouse for re-sentencing.
        On July 2, 2010, Wooden filed a pro se motion to dismiss on the basis that the
        indictment was not sufficient to charge an offense. A resentencing hearing was
        held on September 15, 2010. Wooden was represented by counsel at the hearing.
        At that time, the trial court denied Wooden's motion to dismiss and re-imposed
        the original term of incarceration. The trial court also informed Wooden that he
        would be subject to a mandatory term of five years on post-release control upon
        his release from prison because he had been found guilty of a first degree felony.
        The trial court further found Wooden to be a sexual predator. The trial court
        issued its sentencing entry on September 21, 2010.

Id. at ¶ 3-6.

        {¶4}    Wooden appealed the September 21, 2010 sentencing entry raising two

assignments of error. Id. at ¶ 7. This Court affirmed the trial court’s imposition of post-release

control, but vacated the reissued sentence, reasoning that “the lawful portion of Wooden’s

original sentence remained in place pursuant to Fischer” and that “the trial court did not have
                                                 3


authority to conduct a de novo sentencing hearing and reissue a sentence.” Id. at ¶ 18, citing

State v. Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238, paragraph two of the syllabus.

       {¶5}    On November 4, 2015, Wooden filed a pro se motion to vacate his sentence on

the basis that his original sentence failed to state reasoning for the imposition of consecutive

sentences, did not specify the sequence and order of the consecutive sentences, and that his

kidnapping and rape convictions should have been merged as allied offenses of similar import.

The trial court denied the motion, finding Wooden’s claims were barred by res judicata.

       {¶6}    Wooden filed this timely appeal, raising one assignment of error for our review.

                                                II.

                                  ASSIGMENT OF ERROR

       [] THE TRIAL COURT ERRED IN DENYING APPELLANT’S MOTION TO
       VACATE JUDGMENT OF SENTENCE BASED ON THE APPLICATION OF
       RES JUDICATA


       {¶7}    In his sole assignment of error, Wooden contends the trial court erred when it

found that his motion to vacate his sentence was barred by res judicata because the original

journal entry of sentence was void and not a final appealable order.    Specifically, he argues his

original sentence was void because it failed to notify him of the post-release control requirement,

failed to state reasoning for the imposition of consecutive sentences, failed specify the sequence

and order of the consecutive sentences, and failed to merge his kidnapping and rape convictions

as allied offenses of similar import. We disagree.

       {¶8}    A trial court’s determination of whether res judicata bars an action is a question of

law which we review de novo. State v. Washington, 9th Dist. Summit No. 25784, 2011-Ohio-

6600, ¶ 10. The Supreme Court of Ohio has articulated the doctrine of res judicata as follows:
                                                 4


       Under the doctrine of res judicata, a final judgment of conviction bars a convicted
       defendant who was represented by counsel from raising and litigating in any
       proceeding except an appeal from that judgment, any defense or any claimed lack
       of due process that was raised or could have been raised by the defendant at trial,
       which resulted in that judgment of conviction, or on an appeal from that
       judgment.

(Emphasis added). State v. Perry, 10 Ohio St.2d 175 (1967), paragraph nine of the syllabus.

This Court has consistently “recognized that, by the plain language of Perry, ‘the doctrine of res

judicata is directed at procedurally barring convicted defendants from relitigating matters which

were, or could have been, litigated on direct appeal.’” State v. Brown, 9th Dist. Summit No.

26427, 2012-Ohio-5484, ¶ 10, quoting State v. Widman, 9th Dist. Lorain No. 00CA007681, 2001

WL 519493, *1 (May 16, 2001).

       {¶9}    Contrary to Wooden’s contention that his sentence was void because it failed to

notify him of the post-release control requirement, “[t]he Supreme Court of Ohio has held that an

error in post-release control notification does not result in a void sentence” and “that res judicata

‘applies to other aspects of the merits of a conviction, including the determination of guilt and

the lawful elements of the ensuing sentence.’” (Emphasis added). Wooden II, 2011-Ohio-4942

at ¶ 16, quoting Fischer, 128 Ohio St.3d 92, at paragraph three of the syllabus. Additionally, in

Wooden II, this Court concluded that Wooden’s original sentence was lawful. See Id. at ¶ 18.

“[T]he doctrine of the law of the case * * * establishes that the ‘decision of a reviewing court in a

case remains the law of that case on the legal questions involved for all subsequent proceedings

in the case at both the trial and reviewing levels.’” Hood v. Diamond Prod., Inc., 137 Ohio

App.3d 9, 11 (9th Dist.2000), quoting Pipe Fitters Union Local No. 392 v. Kokosing Constr. Co.,

Inc., 81 Ohio St.3d 214, 218 (1998).

       {¶10} Accordingly, we determine the issues Wooden has raised in the instant appeal are

barred under the doctrine of res judicata. Wooden exercised his right to appeal to this Court in
                                               5


2002 and failed to raise the claims that his original sentence failed to state reasoning for the

imposition of consecutive sentences, did not specify the sequence and order of the consecutive

sentences, and that his kidnapping and rape convictions should have been merged as allied

offenses of similar import. See Wooden I, 2003-Ohio-1917. As Wooden could have, but failed

to raise the issues presented in his motion to vacate on direct appeal, he is now barred from

contesting them. See State v. Chapin, 10th Dist. Franklin No. 14AP-1003, 2015-Ohio-3013, ¶ 8

(compiling cases in support of conclusion that a claim that a trial court erred by imposing

consecutive sentences was barred by res judicata because it could have been raised on direct

appeal); State v. Brown, 8th Dist. Cuyahoga No. 84322, 2004-Ohio-6421, ¶ 10 (holding that an

allegation that consecutive sentences were imposed without making findings and without giving

reasons is barred by res judicata); State v. O’Neal, 9th Dist. Medina No. 10CA0140-M, 2012-

Ohio-396, ¶ 6 (“[Defendant] may not contest the trial court’s decision not to merge his

kidnapping and felonious assault convictions, which is an issue that he could have raised in a

prior appeal.”).

       {¶11} Therefore, Appellant’s assignment of error is overruled.

                                              III.

       {¶12} Having overruled Appellant’s sole assignment of error, the judgment of the

Summit County Court of Common Pleas is affirmed.

                                                                            Judgment affirmed.




       There were reasonable grounds for this appeal.
                                                 6


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     JULIE A. SCHAFER
                                                     FOR THE COURT



CARR, P. J.
MOORE, J.
CONCUR.


APPEARANCES:

JOHN L. WOODEN, pro se, Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.